Board of Tax Appeals, No. 98-J-582. This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of the joint motion to remand case to Board of Tax Appeals upon settlement,
IT IS ORDERED by the court that the motion to remand case be, and hereby is, granted, and this cause is remanded to the Board of Tax Appeals for entry of an order.
IT IS FURTHER ORDERED that the parties are to bear their respective costs herein expended; and that a mandate be sent to the Board of Tax Appeals to carry this judgment into execution; and that a copy of this entry be certified to the Board of Tax Appeals for entry.